TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00307-CR


Guadalupe Vasquez, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 3030048, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief was originally due September 24, 2004.  On counsel's motion, the
time for filing was extended to November 15, 2004.  The brief has not been received and counsel
did not respond to the Court's overdue notice.
Appellant's counsel, Mr. Martin J. Thompson, Jr., was appointed to this appeal by
the district court.  That court is ordered to conduct a hearing to determine whether Thompson has
abandoned the appeal.  Tex. R. App. P. 38.8(b)(2).  The court shall make appropriate findings and
recommendations.  If Thompson is not prepared to prosecute this appeal in a timely fashion, the
court shall appoint substitute counsel who will effectively represent appellant on appeal.  A record
from this hearing, including copies of all findings and orders and a transcription of the court
reporter's notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no
later than February 18, 2005.  Rule 38.8(b)(3).
It is ordered January 21, 2005.

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish